 


109 HRES 143 IH: Recognizing and commending the courage of Iraqi women candidates in the January 30, 2005, Iraqi elections.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 143 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mrs. Tauscher (for herself, Mr. Lantos, Ms. Granger, Mr. Osborne, Ms. Ros-Lehtinen, and Mr. Ackerman) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing and commending the courage of Iraqi women candidates in the January 30, 2005, Iraqi elections. 
 
Whereas, on January 30, 2005, more than eight million Iraqis voted in unprecedented elections to select a national assembly, 18 provincial assemblies, and for the northern part of the country, a Kurdistan regional assembly; 
Whereas for the first time in the history of Iraq, a 275-member Transitional National Assembly that will serve as Iraq’s national legislature will be seated; 
Whereas the national legislature will have the vital task of drafting Iraq’s constitution; 
Whereas over 2,000 women ran for office and it is expected that women will occupy 31 percent of the seats in the National Assembly; 
Whereas women’s nongovernmental organizations played an active role in voter education and many women participated as election monitors; 
Whereas these women displayed unwavering courage and many of them suffered intimidation and violence designed to discourage their participation; 
Whereas several women who participated in the electoral process lost loved ones and family members to terrorist actions; and 
Whereas the United States played a significant role in supporting democracy-building programs that helped Iraqi women candidates learn democratic organization and advocacy skills: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses the unequivocal support and appreciation of the United States to the Iraqi women who have played an important role, and will continue to play an important role, in the economic development of Iraq, the building of civil society, and the creation of lasting democratic institutions in Iraq; 
(2)notes that Iraqi women are furthermore creating a climate in which women can continue to engage in the political process by playing active roles as educators, engineers, police and military personnel, government officials, and small business owners; 
(3)commends the Iraqi women candidates who endured personal danger to run for office in their country’s first democratic elections; and 
(4)encourages ongoing programs designed to support Iraqi women to participate more fully in a democratic Iraq. 
 
